Citation Nr: 0500809	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-10 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for compensation under 
38 U.S.C.A. § 1151 for chronic Hepatitis B. 
 



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran had active service from August 1969 to July 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  As indicated in a letter mailed to 
the veteran in February 2003, a timely substantive appeal 
with respect to the issue of entitlement to an increased 
rating for residuals of a medial meniscectomy of the left 
knee was not perfected.  Therefore, the only issue currently 
on appeal is as listed on the first page of the present 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2004).  


REMAND

While the Board regrets the additional delay in the 
adjudication of the appellant's appeal, a remand is 
necessary, as the appellant has not been issued an evidence 
development letter consistent with the notice requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA).  Judicial 
precedent has held that 38 U.S.C.A. § 5103(a), as amended by 
the VCAA, and 38 C.F.R. § 3.159(b), as amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  It would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747 (1992)).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notification if further action is 
required on the part of the appellant.

1.  The RO should be furnish the veteran 
with an evidence development letter 
addressing the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
chronic Hepatitis B, consistent with the 
notice requirements of the VCAA, and 
otherwise ensure that all notification and 
development action required with respect to 
this claim by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), and any pertinent 
interpretive authority are fully complied 
with and satisfied.

2.  Following the completion to the 
extent possible of the development 
requsted above, the RO should 
readjudicate the claim for compensation 
under 38 U.S.C.A. § 1151 for chronic 
Hepatitis B.  To the extent that any of 
the benefits sought in connection with 
this claim are not granted, the veteran 
and his representative should be provided 
a supplemental statement of the case 
addressing this claim.  The SSOC should 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including  the VCAA.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


